PER CURIAM:
Petitioners are fathers held in contempt, and jailed, by a Florida state court for failures to pay child support. They appealed, alleging that they are indigents and that there were constitutional deficiencies in the contempt hearing. They then filed a petition for writ of habeas corpus in federal *473court, seeking an order releasing them on bail pending the state court appeal.1 The district court dismissed the petition.
On April 15, 1983 the state court appeal was decided by the Third District Court of Appeals for the State of Florida, which held that the contempt proceedings deprived petitioners (and others) of due process and reversed the contempt orders with directions concerning proper hearings. Robbins v. Robbins, 429 So.2d 424 (and other cases).2
There being no further issue of right to bail pending the state court appeal, this appeal from the denial of the writ is moot. The judgment of the district court is VACATED and the cause is REMANDED to the district court with instructions to dismiss the case as moot.

. Petitioners also sought declaratory and injunctive relief under 42 U.S.C. § 1983, requiring the state to provide counsel in contempt proceedings such as theirs. This claim was abandoned on appeal.


. Counsel informed this court on April 21, 1983 that no petitions for rehearing were filed in this case and that the mandate issued April 20, 1983.